J-S66041-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :       IN THE SUPERIOR COURT OF
                                           :             PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
SCOTT KERNS,                               :
                                           :
                    Appellant              :            No. 956 MDA 2014

             Appeal from the PCRA Order entered on May 19, 2014
                in the Court of Common Pleas of Berks County,
                Criminal Division, No. CP-06-CR-0000371-2001

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED NOVEMBER 26, 2014

        Scott Kerns (“Kerns”) appeals, pro se, from the Order denying his

Motion to Have Defendant Reevaluated for Megan’s Law Assessment

(“Motion for Reassessment”). We affirm.

        We addressed the relevant factual and procedural history in Kerns’s

appeal at No. 618 MDA 2014. Relevantly, in 2001, Kerns was sentenced to

7½ to 20 years in prison and was found to be a sexually violent predator.

Kerns filed the Motion for Reassessment while his tenth PCRA Petition,

considered in No. 618 MDA 2014, was under review. The trial court denied

the Motion for Reassessment.

        On appeal, Kerns raises the following questions for our review:

        I. Whether [the trial court] erred by not ordering a reevaluation
        of the Megan’s Law[1] assessment after it was proven that

1
    42 Pa.C.S.A. § 9795.4 at the time of sentencing.
J-S66041-14


      information that was used was false and lies from [Kerns’s] ex-
      wife?

      II. Did [the trial court] allow false statements proven to be lies
      to be used to make [Kerns] a [sexually violent predator]?

Brief for Appellant at 4.

      Outside of a direct appeal challenging the evidence supporting a

defendant’s classification as a sexually violent predator, there is no

mechanism for reassessment of the sexually violent predator determination.

See 42 Pa.C.S.A. § 9799.24; see also Commonwealth v. Lee, 935 A.2d
865, 868 (Pa. 2007) (stating that “Megan’s Law II does not contain a

provision allowing for reassessment of a defendant found to be a sexually

violent predator at any time after sentence is imposed….”) (citation

omitted).    The Pennsylvania Supreme Court has held that even without a

method      of   reassessment,   the   lifetime   registration,   notification,   and

counseling requirements of a sexually violent predator status are not

unconstitutionally punitive. See Lee, 935 A.2d at 886. Because there is no

mechanism for review, we need not address the merits of Kerns’s claims.

Thus, the trial court did not err in dismissing Kerns’s Motion for

Reassessment.




                                   -2-
J-S66041-14


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/26/2014




                          -3-